Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Terminal Disclaimer
The terminal disclaimer filed on 12/11/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10581483 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

As a result, claims 1 - 6 are now allowed.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/17/2021 was filed after the mailing date of the Notice of Allowance on 1/25/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.



Reasons for Allowance
As indicated in CTNF (9/17/2020, page 3, section 3), all limitations of claim 1 are similar to or contained in claim 1  of US 10581483 and claim 1 is therefore allowed for reasons similar to parent application 15772505 (US 10581483).

Claims 1 - 6 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043.  The examiner can normally be reached on Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ADOLF DSOUZA/Primary Examiner, Art Unit 2632